Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on September 10th, 2013 and in response to Applicant’s Arguments/Remarks filed July 11th, 2022.  Claims 2, 4-7, 10-13, and 17 are pending.
Priority
3.	Application 14/023,464 filed September 10th, 2013, is a continuation of 13/563,349 filed July 31st, 2012, which is a continuation of 13/442,691 filed April 9th, 2012, which is a continuation of 12/774,930 filed May 6th, 2010, which is a continuation of 11/415,351 filed May 1st, 2006 which is a continuation of 11/241,716 filed September 30th, 2005. 

Terminal Disclaimer
4.	The terminal disclaimer filed on December 22nd, 2014 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,747,510, 7,742,976, 8,185,468, 8,560,430, and 8,266,049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner Request
5.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
6.	Applicant argues that “an electronic trading system that includes the functionality to control when and in what format an order is sent to an electronic exchange is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner respectfully disagrees. The claims recite limitations relating to spread trading/hedging and more specifically: receiving a trading strategy identifying a first leg order and a second leg order, wherein the first leg order and the second leg order are specified according to a strategy formula; sending the first leg order to a first electronic exchange, and the second leg order to a second electronic exchange; receiving an indication that a portion of a first leg quantity associated with the first leg order of the trading strategy has been filled, wherein the indication is received after the first leg order and the second leg order of the trading strategy have been sent; determining that a strategy price results from the strategy formula based on a price of the filled portion of the first leg quantity and a price for the second leg order of the trading strategy; based on determining the strategy price results from the strategy formula, identifying the second leg order as an offset order for the first leg order, wherein the offset order includes an offset quantity based on the filled portion of the first leg quantity and the strategy formula, and wherein a price level of the offset quantity fulfills the strategy price; determining that the price for the second leg order of the trading strategy no longer results from the strategy formula based on the strategy price and updated market data for a first tradeable object associated with the first leg order of the trading strategy; based on determining the price for the second leg order does not result from the strategy formula, an update to the second leg order, wherein the update comprises a remaining quantity of the second leg order based on the remaining portion of the first leg quantity, and wherein a price level of the remaining quantity of the second leg order fulfills the strategy price for the filled portion of the first leg quantity; updating the offset order, based on the update, to reflect a reduction by the remaining quantity of the second leg order; and sending a third leg order to the second exchange, wherein the third leg order is based on the strategy update, the remaining quantity of the second leg order, and the updated market data for the first tradeable object associated with the first leg order of the trading strategy. These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)) and more specifically a fundamental economic principle or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The gateway in the claims is just applying generic computer components to the recited abstract limitations. Therefore the rejection is maintained. 
7.	Applicant argues that “the claim limitations integrate any judicial exception into a practical application and are not directed to a judicial exception, just as in Smith.”
Applicant argues that the problem of re-pricing orders to which the pending claims address by modifying orders already pending at an exchange is an improvement to electronic trading systems and therefore technology. The general management and submission of order messages is solving a business not technical problem and does not improving computer processing. Applicant’s specification pages 40-41 refers to recite business choices, not a technical solution.  Utilizing a computing device to receive trade information and make spread order decisions is not a technical solution but an economic one. The focus of the claims is not on such an improvement in computers as tools, but rather on abstract ideas that use computers as tools.  Examiner again notes that Ex Parte Smith (Appeal No. 2018-000064) was found to provide a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically, i.e. a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in receiving trade information and making spread order decisions, not a problem specifically arising in the realm of computer networks but rather a business solution to a non-technical, business problem, for which a computer is used as a tool in its ordinary capacity. Applicant’s claim does not concern an improvement to computer capabilities, or speed of the computer, but instead relates to an alleged improvement in spread trading, specifically by receiving trade information and making spread order decisions for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 2, 4-7, 10-13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 2, 4-7, 10-13, and 17 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to spread trading/hedging and more specifically: receiving a trading strategy identifying a first leg order and a second leg order, wherein the first leg order and the second leg order are specified according to a strategy formula; sending the first leg order to a first electronic exchange, and the second leg order to a second electronic exchange; receiving an indication that a portion of a first leg quantity associated with the first leg order of the trading strategy has been filled, wherein the indication is received after the first leg order and the second leg order of the trading strategy have been sent; determining that a strategy price results from the strategy formula based on a price of the filled portion of the first leg quantity and a price for the second leg order of the trading strategy; based on determining the strategy price results from the strategy formula, identifying the second leg order as an offset order for the first leg order, wherein the offset order includes an offset quantity based on the filled portion of the first leg quantity and the strategy formula, and wherein a price level of the offset quantity fulfills the strategy price; determining that the price for the second leg order of the trading strategy no longer results from the strategy formula based on the strategy price and updated market data for a first tradeable object associated with the first leg order of the trading strategy; based on determining the price for the second leg order does not result from the strategy formula, determining an update to the second leg order, wherein the update comprises a remaining quantity of the second leg order based on the remaining portion of the first leg quantity, and wherein a price level of the remaining quantity of the second leg order fulfills the strategy price for the filled portion of the first leg quantity; updating the offset order, based on the update, to reflect a reduction by the remaining quantity of the second leg order; and sending a third leg order to the second exchange, wherein the third leg order is based on the strategy update, the remaining quantity of the second leg order, and the updated market data for the first tradeable object associated with the first leg order of the trading strategy.
These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)) and more specifically a fundamental economic principle or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The gateway in Claims 2 is just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a gateway in Claim 2. The computer hardware is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a gateway amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Page 10. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 4-7, 10-13, and 17 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 4-7, 10-13, and 17 are directed to an abstract idea and claims 2, 4-7, 10-13, and 17 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all of the pending claim limitations.
US Patent Application Number US2004/0267655 to Davidowitz
US Patent Application Number US2003/0167224 to Periwal
US Patent Application Number US2003/0004852 to Burns
US Patent Application Number US2003/0200167 to Kemp, II et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693